PER CURIAM.
Petitioner is hereby granted a belated appeal of the lower court’s September 25, 2012, judgment and sentence entered in Duval County case number 12-CF-001137-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial *1046court shall appoint counsel to represent petitioner on appeal.
WETHERELL, SWANSON, and OSTERHAUS, JJ., concur.